DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the applicant’s amendment filed May 3, 2022. Claims 7-19 have been withdrawn.  Claims 1-6 are currently pending and have been examined.
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on May 3, 2022 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 recites the limitation "the card giver generated personal message subsection".  There is insufficient antecedent basis for this limitation in this claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer et al (US 2013/0036635 A1).

Regarding claim 1, Mayer discloses social expression item for use in conjunction with a recipient's electronic device comprising:
            a. a social expression item having an item body, wherein the social expression item is a postcard or a gift card made of paper or plastic (Mayer:  Figure 1-6);
b. a social expression message portion located on the item body; c. a social expression message printed on the social expression message portion of the item body (Mayer:  paragraph [0013] - the sentiment panel 18 can be moved away from the greeting card 100 to reveal a greeting, message, or other text sentiment and/or photos, graphics or other printed indicia);
d. a digital gift retrieval code located on the item body, the digital gift retrieval code including instructions for accessing a remote digital storage system and a digital gift file identifier, the digital gift retrieval code being readable by a recipient's electronic device, the gift retrieval code including digital instructions which allow the recipient's electronic device to access a remote digital data storage system, the data storage system storing a digital published content identified by the digital gift file identifier for retrieval and display of the digital gift file on the recipient's electronic device (Mayer:  paragraph [0016] - When the greeting card recipient scans the QR code (or other trigger device or link), he/she will be directed to the personalized message which was recorded specially for him/her).

Regarding claim 2, Mayer discloses all of the limitations as noted above in claim 1.  Mayer further discloses wherein the social expression item further comprises at least one of a graphic element, a design element, and a photographic element located on the social expression message portion of the social expression item (Mayer: paragraph [0013] - the sentiment panel 18 can be moved away from the greeting card 100 to reveal a greeting, message, or other text sentiment and/or photos, graphics or other printed indicia).  

Regarding claim 3, Mayer discloses all of the limitations as noted above in claim 1.  Mayer further discloses wherein the digital gift retrieval code is a QR code (Mayer: paragraph [0016] - When the greeting card recipient scans the QR code (or other trigger device or link), he/she will be directed to the personalized message which was recorded specially for him/her).  

Regarding claim 4, Mayer discloses all of the limitations as noted above in claim 1.  Mayer further discloses wherein the digital published content is a digital literature file, a digital visual art file, a digital audio file, a digital stock audio file, a digital stock video file, a custom digital audio file uploaded by the card giver, or a custom digital video vile uploaded by the card giver (Mayer: paragraph [0016] - he/she can record and/or upload a personalized video message).  

Regarding claim 5, Mayer discloses all of the limitations as noted above in claim 1.  Mayer further discloses wherein the social greeting message portion includes both a printed stock social expression message and a card giver generated personal message subsection (Mayer: paragraph [0013] - the sentiment panel 18 can be moved away from the greeting card 100 to reveal a greeting, message, or other text sentiment and/or photos, graphics or other printed indicia).  
Mayer does not expressly disclose a printed stock social expression message and a card giver generated personal message.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The filtering steps would be performed the same regardless of the type of message printed.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding claim 6, Mayer discloses all of the limitations as noted above in claim 1.  Mayer further discloses wherein the card giver generated personal message subsection is electronically input and printed at the same time the social expression message is written on the social expression item (Mayer: see at least: abstract - The greeting card of the present disclosure and related inventions combines the practicality of a traditional paper greeting card with the advanced capabilities and increased entertainment value of an electronic greeting card).  







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11,328,463 B2, Young et al discloses Cross cultural greeting card system.
US 9,805,356 B2, Jewell et al discloses Point of sale display of greeting cards or scrapbooks with adjacent display of affixable media having scannable website addresses.
PTO-892 Reference U discloses QR codes used in marketing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625